Citation Nr: 1231639	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-40 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right (major) shoulder dislocation residuals with osteoarthritis, to include prior to and from 
April 1, 2009.  

2.  Entitlement to an increased evaluation in excess of 10 percent for shell fragment wounds, right hip and thigh areas, evaluated as an injury to muscle group (MG) XIII.

3.  Entitlement to an increased (compensable) evaluation for residuals, small bowel perforation, post-operative, currently evaluated as noncompensable.  

4.  Entitlement to an increased (compensable) evaluation for shrapnel scars, right chest wall, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to May 1969, including service in Vietnam during which the Veteran was sounded in combat.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in April 2012. 

The  Veteran also requested to testify regarding the severity of residuals of shall fragment wounds to the left lower extremity  The Veteran did not disagree with the portion of the February 2006 rating decision that discussed evaluation of left leg shrapnel wounds, and the Board does not have jurisdiction over a claim regarding the evaluation of any left lower leg disability.  This issue is referred to the AOJ for appropriate action.  

The claims of entitlement to an increased evaluation in excess of 20 percent for right shoulder dislocation residuals with osteoarthritis from April 1, 2009, an increased evaluation in excess of 10 percent for shell fragment wounds, right hip and thigh areas, currently evaluated as an injury to MG XIII, entitlement to an increased (compensable) evaluation for residuals, small bowel perforation, post-operative, currently evaluated as noncompensable, and entitlement to an evaluation in excess of 10 percent for shrapnel scars, right chest wall, to include consideration of muscle injury due to foreign body or other cause of chest wall scars, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability restricted his ability to use his right shoulder at the portions of the normal range of motion above the shoulder at the time of November 2005 and April 2009 VA examinations.

2.  The Veteran's testimony that he has a painful scar of the right chest wall is credible. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation from 10 percent to 20 percent, but no higher, for a right (major) shoulder disability were met through April 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2012).  

2.  The criteria for a 10 percent rating for disability due to a scar, right chest wall, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased evaluations for the service-connected disabilities at issue.  Before addressing the claims on the merits, the Board will discuss VA's compliance with its duties to the claimant.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).  

A.  Duty to provide notice 

In the instant case, the RO issued a notice letter in November 2005 which advised the Veteran about what information and evidence was needed to substantiate the claims for increased initial evaluations for residuals of his combat-incurred injuries.  In June 2008, a letter advised the Veteran of the criteria governing the assignment of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Taken together, the letters addressed each element required the meet the duty to notify the Veteran regarding his claims for an increased evaluation.  38 U.S.C.A. § 5103. 

Additional notice as to the evidence which might establish the claims for increased ratings was issued in February 2009.  The Veteran's testimony at his 2012 Travel Board hearing demonstrates that he understood the types of evidence and content of the evidence that might substantiate his claims.  

There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  Sanders v. Nicholson, 129 S.Ct. 1696, 1704-05 (2009).  The Veteran does not argue that any defect in notice, either as to timing or as to content, prejudiced his effort to substantiate the claim for an increased evaluation.  The Board concludes that the Veteran was not prejudiced by any defect in the timing or content of notice about any of the claims.  The duty to notify the Veteran as to the claims addressed in this decision has been met.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the Veteran's service treatment records.  Post-service clinical records have been obtained.  The Veteran has been provided VA examination as to each service-connected disability at issue in this decision.  The Veteran has testified on his own behalf.  The Veteran has not identified any other evidence that might be relevant.  

The record does not otherwise indicate that there is any additional existing evidence that is necessary for a fair adjudication of any claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duties to notify and assist the Veteran have been met.  Appellate review may proceed.  

Claims for increased evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Claim for increased evaluation for right shoulder disability 

1.  Criteria for evaluating shoulder disability 

Shoulder disability may be evaluated under a variety of regulations and diagnostic codes.  Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  DC 5201.  Limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent evaluation.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, D5201.

For VA purposes, normal range of shoulder motion is: forward extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  DC 5202.  DC 5202 further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

DC 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.

Facts and analysis

During service, the Veteran was treated for a dislocation of the right shoulder.  The dislocation was caused by the impact which resulted from the explosion in which the Veteran sustained multiple shrapnel and fragment wounds.  Post-service VA radiologic examination conducted in July 1969 disclosed no bony changes.  

On VA examination conducted in November 2005, the Veteran had range of motion of the shoulder limited to 160 degrees of the expected normal 180 degrees of flexion, shoulder abduction to 160 degrees of the expected normal 180 degrees; and he had both internal rotation and external rotation to the expected normal 90 degrees.  The examiner also described "extension" to 50 degrees.  As "extension" of the shoulder is not defined by regulation, the Board is unable to determine what motion the examiner was describing.  In any event, the evidence establishes that the Veteran was able to forward flex, or lift, his right arm above the shoulder level, but with some pain and limitation above that level.

In 2007, magnetic resonance imaging (MRI) disclosed a longitudinal split tear of the long head of the biceps tendon, mild tenosynovitis, tendinosis of the biceps tendon and supraspinatus tendon and subscapular tendinosis, and degenerative changes of the superior labrum with a possible labrum tear.  For purposes of information only, as applied to the shoulder, the labrum is a ring of fibrocartilage attached to the scapula and around the shoulder cavity.  Stedman's Medical Dictionary 957 (27th ed. 2000). 

In April 2009, the Veteran reported that the right shoulder dislocation he sustained in 1968 was the only time he had a right shoulder dislocation.  

At his 2012 Travel Board hearing, the Veteran testified that the dislocation of his right shoulder in service resulted in some loss of strength in the right arm, and that the right arm sometimes made "popping" noises and he could not "trust" it for lifting and carrying.  He confirmed that the dislocation had not recurred, but he did have the feeling that the shoulder was unstable and could come out of the socket.  He indicated that he thought his use of the shoulder was more limited since April 2009 VA examination.  

In this case, the evidence reflects both that the Veteran has degenerative arthritis and has a split in a tendon at the shoulder joint which was dislocated in service.  It is the Board's opinion that a compensable evaluation is warranted under DC 5201, which provides a 20 percent evaluation for limitation of motion of a shoulder at shoulder level, because the evidence definitively demonstrates that the Veteran's residuals of dislocation are not limited to arthritis which may be evaluated under DC 5003.  Rather, the evidence establishes that the Veteran has tendinosis and a tendon tear as well as osteoarthritis.  Therefore, evaluation of limitation of motion under DC 5201 is warranted.  

The evidence prior to and at the April 2009 VA examination reflects that the Veteran is able to flex his right shoulder to 160 degrees of the expected normal of 180 degrees.  Thus, he has flexion above shoulder height, although with pain at the end of the range of motion.  The Veteran manifested flexion and other range of motions defined by regulation above shoulder height.  Therefore, he is not entitled to an evaluation in excess of 20 percent under DC 5201 based on limitation of motion at the time of the April 1, 2009 VA examination.  As the Veteran contends that his right shoulder motion has diminished since that examination, the claim for an increased evaluation from April 1, 2009, is addressed in the Remand, below.

The Board has considered whether the Veteran is entitled to an evaluation in excess of 20 percent under any other Diagnostic Code.  The Veteran has not manifested recurrent dislocation, ankylosis, nonunion, or any other finding which would warrant an evaluation in excess of 20 percent under a Diagnostic Code used to evaluate shoulder disability.  DCs 5200-5203.  The evidence establishes that no muscle or group of muscles was injured in the dislocation, so evaluation based on muscle injury is not warranted.  See 38 C.F.R. §§ 4.56, 4.73.  

There is no objective evidence of atrophy, incoordination, or weakness. When the ranges of motion in the Veteran's left shoulder are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, or other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his shoulder disability impairs him to such a degree that he has the equivalent of the criteria as required for a higher evaluation based on limitation of motion, which would require limitation of motion to below shoulder level.  DC 5201.

Although the rating under DC 5201 does not subsume pain, the medical evidence establishes that the Veteran's right shoulder pain and limitations are primarily when working above shoulder height.  38 C.F.R. § 4.14; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (when a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, and the rule against pyramiding does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups).  

The Veteran's right shoulder pain and stiffness do not approximate limitation to shoulder height or below.  As the assigned rating compensates the Veteran for painful use above shoulder height, an increased rating in excess of 20 percent is not warranted based on consideration of pain or other functional loss.  The preponderance of the evidence warrants an increased evaluation from 10 percent to 20 percent, but no higher rating, for right shoulder disability.  

Extraschedular consideration

Finally, the Board has considered the issue of whether the Veteran's right shoulder presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16. 

First, the threshold factor for extraschedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  

The second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  

In this case, the rating criteria reasonably describe the claimant's disability level through April 1, 2009.  The rating criteria for evaluating shoulder disability based on limitation of motion encompass the Veteran's symptoms of pain and stiffness.  The Veteran has not required hospitalization for right shoulder disability, although he had required medical evaluation and treatment.  The claimant's disability picture is contemplated by the Rating Schedule, so the assigned schedular evaluation is adequate for the period discussed above.  The Board declines to refer the Veteran for extraschedular consideration during the period at issue.  
Claim for increased evaluation for chest wall scar

1.  Criteria for evaluating skin disability 

The criteria for rating disabilities of the skin are found at 38 C.F.R. § 4.118.  During the course of the Veteran's claim and appeal, VA revised that portion of the rating schedule, effective October 23, 2008.  73 Fed. Reg. 54,708 (September 23, 2008).  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000). 

These revisions apply where VA has received an application, such as a request for reconsideration, on or after October 23, 2008.  The Veteran's discussion at his April 2012 Travel Board hearing is interpreted as a request for application of the revised rating criteria, if those are more favorable to his claim.  

Prior to the October 2008 revision, Diagnostic Code 7803 provided for a 10 percent rating for a superficial unstable scar.  38 C.F.R. § 4.118 (2012).  Note (1) under Diagnostic Code 7803 provided that an unstable scar is one where there is frequent loss of covering of skin over the scar.  Id.  For that same period, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful upon examination.  

Effective October 23, 2008, DC 7803 was eliminated and DC 7804 was changed to encompass both unstable and/or painful scars.  Under the revised DC 7804 different ratings are available based on whether there are two or less scars as opposed to more than two scars.  38 C.F.R. § 4.118.  A 10 percent rating is available for one or two scars that are unstable or painful, a 20 percent rating is assigned for three or four scars that are unstable or painful, and a 30 percent rating is assigned for five or more scars that are unstable or painful.  Id. Note (2) provides that if one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. 

Prior to October 2008 scars could also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.  Effective October 23, 2008, DC 7805 was changed so that other scars and other effects of scars, evaluated under DCs 7801, 7802, and 7804, were to be evaluated for any disabling effects not considered in a rating provided under those other diagnostic codes.  

Although there are numerous other diagnostic codes listing criteria for ratings for skin disabilities, none of the other criteria is applicable to the Veteran's disability. 

Facts and analysis

The Veteran's account at his hearing that he has pain at the scar site on his right chest wall, at the scar near his right nipple, is credible.  Transcript at 27.  

Since a 10 percent evaluation is the maximum evaluation available under DC 7804 for one painful scar, the Veteran may obtain an evaluation in excess of 10 percent only if there are additional painful scars.  The Veteran's contention at his hearing that other scars are symptomatic is addressed in the Remand, below.  

There is no provision for a compensable evaluation in excess of 10 percent under DC 7804, or any other provision which may be used to rate a symptomatic scar, unless there is disfigurement, which is not a factor with regard to the Veteran's chest wall scar.  There is no factual basis presented which warrants a schedular evaluation in excess of 10 percent for the scar, right chest wall.  

Extraschedular consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  As noted above, there is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16.  In this case, there is no evidence of impairment of industrial capability due to the scar other than the pain which was the subject of the Veteran's testimony.  The pain described by the Veteran is not beyond a level consistent with the assigned schedular evaluation.  The scar does not present an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The first prong of the Thun test is therefore not satisfied and the Board declines to refer the matter for extraschedular consideration. 


ORDER

An increased evaluation from 10 percent to 20 percent for right (major) shoulder dislocation residuals with osteoarthritis is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.  

A 10 percent disability rating for a scar, right chest wall, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.  


REMAND

Several disabilities are addressed in this Remand, so the Board will discuss the claims in the order listed on the title page of this decision.  

1.  Claim for evaluation in excess of 20 percent for right (major) shoulder disability after April 1, 2009.  The Veteran contends that his right shoulder disability has increased in severity since VA examination was conducted in 2009.  The Veteran should be afforded contemporaneous VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

2.  Entitlement to an increased evaluation in excess of 10 percent for shell fragment wounds, right hip and thigh areas, evaluated as an injury to MG XIII.  The report of a November 2005 VA examination reveals that the Veteran has scars on the right hip, buttock, iliac crest, posterior lateral thigh, and anterior proximal thigh.  The Board observes that MG XIII, defined by regulation as the hamstring, does not encompass the area of the anterior and posterior thigh, buttock, and iliac crest.  Rather, the hamstring includes only the posterior thigh area.  This suggests that MG XIII may not be the only affected muscle group on the Veteran's right lower extremity, or that the Veteran may be entitled to separate evaluations for other injuries to the right lower extremity.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).  More comprehensive evaluation of the Veteran's injuries residual to wounds to the right lower extremity is required.  

3.  Claim for compensable evaluation for residuals, small bowel perforation, postoperative:   Currently, this disability is evaluated as noncompensable under DC 7301, which provides criteria for rating disability due to adhesions of the peritoneum.  The Veteran contends that he has pain in the area of the small bowel perforation with certain motions, when he has bowel movements, or if he gets constipated.  No examination of the gastrointestinal system was conducted.  The Veteran's testimony requires that such examination be conducted.  The Board also notes that the Veteran has been granted service connection for injury to one muscle group of the abdominal wall, MG XIX, for which a 10 percent evaluation is assigned under DC 5319.  The VA examination should address whether there is injury to any other muscle in the area of the small bowel perforation.  

4.  Claim for evaluation in excess of 10 percent for chest wall scars:  Currently, as granted in the decision above, a 10 percent evaluation is assigned for one chest wall scar, near the Veteran's right nipple, that is painful on palpation.  However, the Veteran appeared to testify that he had a scar that would "scale" in addition to the tender scar near the right nipple.  The Veteran's testimony also seemed to suggest that there might be additional tender scars of the trunk.  Moreover, the Veteran testified to concern about a piece of shrapnel near his heart.  The examiner should be asked to provide an opinion as to whether there is any effect on the Veteran's health that is not encompassed in the rating criteria for scars or muscle injury.  

Further examination to determine if the Veteran has an unstable scar or a scar that is manifested by symptoms other than pain is required.  The report of VA examination did not describe the locations of foreign bodies remaining in the right chest wall.  More specific description of the number of scars on the Veteran's chest wall, the locations of those scars, and the symptoms of those scars, including the number of scars which are painful to touch or palpation, is required.  

Additional medical evidence must be obtained to determine whether the shell fragments that cause the scars resulted in any muscle injury, affect nerve function, or result in other compensable disability.  

Accordingly, the case is REMANDED for the following action:
1.  Obtain current VA treatment records; associate the records with the claims file or electronic (virtual) files accessible to examiners and during the appeals process.  

2.  The Veteran should be afforded the opportunity to identify or submit any non-VA clinical or non-clinical records that may be relevant to a claim on appeal.

3.  The Veteran should be afforded VA examination of the right shoulder.  All indicated tests and studies, including X-ray studies, are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available.  A notation to the effect that this record review took place should be included in the report of the examination.

The examiner should address the following:
   What diagnoses should be assigned for the Veteran's residuals of right shoulder dislocation?  
   What are the symptoms of residuals of right shoulder dislocation?  
   Describe the range of motion of the Veteran's right shoulder, in degrees, using a goniometer and noting by comparison the normal range of each described motion.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  
   Describe the effect of repeated motions.  
   The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of the additional degrees of limitation of motion lost.  
   With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, describe whether there is muscle atrophy, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain.  

The Veteran is competent to describe symptoms of right shoulder disability.  The Veteran's description of symptoms must be discussed in the examination report.

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required.

4.  Arrange for the Veteran to be scheduled for a VA muscle and joint examination to determine the nature and current severity of shell fragment wounds, right hip and thigh, evaluated as MG XIII disability.  The examination should include any test or study deemed necessary by the examiner.  The examiner should review the Veteran's service treatment records and relevant post-service records.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The examiner should be advised of the following:  
	The Veteran is entitled to separate evaluations for separate and distinct manifestations arising from the same injury, if the Veteran has a scar, a muscle injury, and a nerve injury, or other residuals of the same injury, if the symptoms of the injuries to the various body systems are not overlapping.
 
The examiner should address the following:
	Is there injury to or disability of any muscle of the right buttock or right lower extremity other than MG XIII? 
	Assign a diagnosis for each current disability of the right buttock or right lower extremity, including injury to bone, muscle, skin/scarring, nerve injury, effect on motion or strength of motion, functional impairment, such as weakened movement, incoordination, excess fatigability, or pain on movement and the like.  

If separate neurological examination is required to determine if there is neurological impairment separate from muscle injury, such examination should be conducted.  
	The examiner should describe separately, for each nerve, whether there is neurological abnormality, abnormality of innervation or muscle power, or other evidence of injury to the nerve as a result of service-connected shell fragment wounds, right lower extremity.  
	
If separate scar examination is required to determine the symptoms of scars on the right lower extremity, such examination should be conducted.  
	The examiner should describe separately, for each scar, the location and symptoms of each scar, with reference to the muscle, bone, or connective tissue underlying the scar, and the size of the scar.  The examiner should describe any symptoms or findings related to the scar.  The examiner should state whether the scar is superficial or is associated with underlying soft tissue damage.  As to each scar, the examiner should state whether there is instability, loss of sensation, impairment of function (range of motion) of surrounding tissues, or other symptomatology due to the scar.  The examiner should specifically state whether there is pain on palpation of the scar or pain when the muscle, bone, or connective tissue underlying the scar is in use.

The Veteran is competent to describe symptoms of right lower extremity disability.  The Veteran's description of symptoms must be discussed in the examination report.

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required.

5.  The Veteran should be afforded VA gastrointestinal (GI) examination.  The examiner must be advised that the Veteran's service-connected residuals, small bowel perforation, postoperative, are currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7301.  The examiner must review relevant records, including relevant service treatment records.  The examiner should indicate in the examination report that such review was conducted.  Any necessary tests or studies should be conducted, and the results should be associated with the claims files. 

The examiner should be advised of the following:  
	The Veteran is entitled to separate evaluations for separate and distinct manifestations arising from the same injury, if the Veteran has a scar, a muscle injury, and a nerve injury, or other residuals of the same injury, if the symptoms of the injuries to the various body systems are not overlapping.
 
Then, the examiner should answer the following questions: 
	Describe the residual effects of the perforation of the Veteran's small bowel.  State whether there is objective evidence of pulling pain with movement of the body, colic, colic pain, nausea, constipation, recurrent abdominal symptoms, pain after meals, of other GI symptoms, pain with palpation, pain at the scar site, or other residuals of the bowel perforation or surgical treatment thereof.  The examiner should be asked whether any muscle other than MG XIX (muscles of the abdomen and spine, rectus abdominus, external oblique, internal oblique, transversalis and quadratus lumborum) was injured.

The Veteran is competent to describe his GI symptoms.  The Veteran's description of symptoms must be discussed in the examination report.

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required.

6.  If separate scar examination is required to determine the symptoms of scars on the chest wall, such examination should be conducted.  The examiner must review relevant records, including relevant service treatment records.  The examiner should indicate in the examination report that such review was conducted.  Any necessary tests or studies should be conducted, and the results should be associated with the claims files. 

The examiner should be advised of the following:  
	The Veteran is entitled to separate evaluations for separate and distinct manifestations arising from the same injury, if the Veteran has a scar, a muscle injury, and a nerve injury, or other residuals of the same injury, if the symptoms of the injuries to the various body systems are not overlapping.

The examiner should answer the following questions: 
	Where are fragments residuals to the Veteran's shell fragment wounds located in the Veteran's chest?
	Is there a scar identifiable for each remaining foreign body?
	Is there a residual foreign body near the Veteran's heart?  If so, describe the symptoms, and sate whether there is injury to a nerve or muscle apart from the scar, and state whether there is any health risk to the Veteran as a result of the residuals foreign body.

The examiner should describe separately, for each scar, the location and symptoms of each scar, with reference to the muscle, bone, or connective tissue underlying the scar, and the size of the scar.  The examiner should describe any symptoms or findings related to the scar.  The examiner should state whether the scar is superficial or is associated with underlying soft tissue damage.  As to each scar, the examiner should state whether there is instability, loss of sensation, impairment of function (range of motion) of surrounding tissues, or other symptomatology due to the scar.  The examiner should specifically state whether there is pain on palpation of the scar or pain when the muscle, bone, or connective tissue underlying the scar is in use.

The Veteran is competent to describe symptoms of scar disability.  The Veteran's description of symptoms must be discussed in the examination report.

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


